           Case 2:20-cv-00162-MTP Document 30 Filed 07/30/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 EASTERN DIVISION

ADAM BRENT WALLACE                                                                    PLAINTIFF

v.                                                      CIVIL ACTION NO.: 2:20-cv-162-MTP

DANNY RIGEL                                                                         DEFENDANT

                                    OPINION AND ORDER 1

         THIS MATTER is before the Court sua sponte for evaluating whether Plaintiff’s claims

should be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). Following a Spears 2 hearing with

Plaintiff and considering the applicable law, the Court finds that Plaintiff’s Complaint [1] should

be dismissed with prejudice for failure to state a claim and that the dismissal should count as a

strike pursuant to 28 U.S.C. § 1915(g). 3

                                         BACKGROUND

         Because Plaintiff’s claims are brought under 42 U.S.C. § 1983, the Court has subject

matter jurisdiction based on a federal question pursuant to 28 U.S.C. § 1331. This lawsuit arises




1
 The undersigned Magistrate Judge previously prepared and entered a Report and
Recommendation [27] in this matter. Subsequently, the District Judge assigned this matter to the
undersigned Magistrate Judge after all parties consented. Accordingly, this Order replaces the
Report and Recommendation and will serve as the basis for dismissal of Plaintiff’s claims. The
prior Report and Recommendation [27] is hereby withdrawn and is replaced by this Order.
2
    Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985).
3
  Section 1915(g) provides that “[i]n no event shall a prisoner bring a civil action or appeal a
judgment in a civil action or proceeding under this section if the prisoner has, on 3 or more prior
occasions, . . . brought an action or appeal in a court of the United States that was dismissed on
the grounds that it is frivolous, malicious, or fails to state a claim upon which relief may be
granted, unless the prisoner is under imminent danger of serious physical injury.”

                                                 1
          Case 2:20-cv-00162-MTP Document 30 Filed 07/30/21 Page 2 of 4




from events which occurred while Plaintiff was a pre-trial detainee at Lamar County Jail.

Plaintiff’s claims and relief sought were clarified by his sworn testimony at the Spears hearing. 4

        According to Plaintiff, on June 3, 2018, while he was being detained at Lamar County

Jail awaiting trial on child pornography charges, he dislocated his knee while lying down in his

bed at approximately 11:45 a.m. He alleges that a nurse came with a wheelchair, looked at his

knee and took pictures, and that he was taken to the hospital at approximately 2 p.m. Plaintiff

argues that he experienced “excruciating pain” during the approximately two hours and fifteen

minutes between the time that he injured his knee and his arrival at the hospital. He stated that he

should have been taken “immediately” to the hospital.

        At the time of the Spears hearing, Sheriff Danny Rigel was the sole Defendant in this

action. 5 Plaintiff argues that Defendant Rigel is responsible for his injury because he is

ultimately responsible for the care of prisoners at the jail. Plaintiff admitted during the hearing

that Defendant Rigel was not there at the time of the incident and had no direct personal

involvement in his alleged injury, medical care, or in transporting him to the hospital. As relief,

Plaintiff seeks compensatory and punitive damages.

                                             STANDARD

        The Prison Litigation Reform Act, 28 U.S.C. § 1915(e)(2), applies to prisoner

proceedings in forma pauperis and provides that “the court shall dismiss the case at any time if

the court determines that . . . (B) the action or appeal-(i) is frivolous or malicious; (ii) fails to

state a claim on which relief may be granted; or (iii) seeks monetary relief against a defendant


4
  See Flores v. Livingston, 405 Fed. App’x. 931, 932 (5th Cir. 2010); Riley v. Collins, 828 F.2d
306, 307 (5th Cir. 1987) (stating that allegations made at a Spears hearing supersede claims
alleged in the complaint).
5
 On October 2, 2020, Plaintiff moved to voluntarily dismiss “Lamar County Jail Workers,”
“Lamar County,” “Nurse Jane Doe,” and “Medical Doctor John Doe” from the action. See [9].
                                                    2
         Case 2:20-cv-00162-MTP Document 30 Filed 07/30/21 Page 3 of 4




who is immune from such relief.” Since Plaintiff was granted in forma pauperis status, Section

1915(e)(2) applies to the instant case. See Order [7].

       In considering whether a plaintiff has stated a claim on which relief may be granted, the

“court accepts ‘all well-pleaded facts as true, viewing them in the light most favorable to the

plaintiff.’” Martin K. Eby Constr. Co. v. Dallas Area Rapid Transit, 369 F.3d 464, 467 (5th Cir.

2004) (quoting Jones v. Greninger, 188 F.3d 322, 324 (5th Cir. 1999)). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. “This

standard ‘simply calls for enough fact to raise a reasonable expectation that discovery will reveal

evidence of’ necessary claims or elements.” In re S. Scrap Material Co., 541 F.3d 584, 587 (5th

Cir. 2008) (quoting Twombly, 550 U.S. at 556).

                                            ANALYSIS

       It is well-settled that § 1983 does not “create supervisory or respondeat superior

liability.” Oliver v. Scott, 276 F.3d 736, 742 (5th Cir. 2002). “To state a cause of action under §

1983, the plaintiff must allege facts reflecting the defendants’ participation in the alleged wrong,

specifying the personal involvement of each defendant.” Jolly v. Klien, 923 F. Supp. 931, 943

(S.D. Tex. 1996) (citing Murphy v. Kellar, 950 F.2d 290, 292 (5th Cir. 1992)). Thus,

supervisory prison officials may be liable for a § 1983 violation only if they either were

personally involved in the constitutional deprivation or if there is a “sufficient causal connection

between the supervisor’s wrongful conduct and the constitutional violation.” Thompkins v. Belt,

828 F.2d 298, 304 (5th Cir. 1987); see also Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009).

       Plaintiff has not shown that Defendant Rigel was personally involved in a constitutional

deprivation. At the hearing, Plaintiff admitted that Defendant Rigel had no personal involvement


                                                 3
          Case 2:20-cv-00162-MTP Document 30 Filed 07/30/21 Page 4 of 4




in the alleged incident and was not even there at the time. Plaintiff’s claims against Defendant

Rigel in an individual capacity are dismissed for failure to state a claim.

       In order to state a claim against Defendant Rigel in his official capacity and establish

liability against the county, Plaintiff must establish (1) an official policy or custom, of which (2)

a policymaker can be charged with actual or constructive knowledge, and (3) a constitutional

violation whose “moving force” is that policy or custom. See Rivera v. R.G. Independent School

District, 349 F.3d 244, 249-49 (5th Cir. 2003); see also Monell v. Dept. of Soc. Servs. of City of

New York, 436 U.S. 658, 694-95 (1978).

       At the hearing, Plaintiff was asked to identify any custom, policy, or practice that he

alleges resulted in the violation of his constitutional rights. He stated that he could not identify

one nor is one alleged or otherwise evident. Plaintiff’s claims against Defendant Rigel in his

official capacity are likewise dismissed for failure to state a claim.

       Under 28 U.S.C. § 1915(g), a strike may be imposed if a suit is “frivolous, malicious, or

fails to state a claim upon which relief may be granted.” As Plaintiff has not stated an actionable

claim under § 1983, this action is dismissed with prejudice, and that dismissal shall count as a

strike pursuant to 28 U.S.C. § 1915(g).

       IT IS, THEREFORE, ORDERED that:

       1. Plaintiff’s Complaint [1] is DISMISSED with prejudice for failure to state a claim
          upon which relief can be granted.

       2. The dismissal shall count as a strike pursuant to 28 U.S.C. § 1915(g).

       3. A separate judgment in accordance with Federal Rule of Civil Procedure 58 will be
          filed herein.

       SO ORDERED this the 30th day of July, 2021.

                                               s/Michael T. Parker
                                               UNITED STATES MAGISTRATE JUDGE

                                                  4
